       Case 7:20-cv-00086 Document 58 Filed on 03/25/21 in TXSD Page 1 of 6
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                        March 25, 2021
                            UNITED STATES DISTRICT COURT
                                                                                      Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,              §
                                       §
      Plaintiff,                       §
                                       §
VS.                                    §
                                       § CIVIL ACTION NO. 7:20-cv-00086
1.2215 ACRES OF LAND, more or less, in §
HIDALGO COUNTY, TEXAS; and             §
CARLOS GARZA, et al.                   §
                                       §
      Defendants.                      §

                                             ORDER

         The Court now considers the “United States of America’s Unopposed Motion for Leave

of Court to File Disclaimer for the Garza Family Living Trust”1 and the parties’ “Joint Motion to

Modify First Amended Scheduling Order Deadlines.”2

    I. DISCLAIMER

         Under the current scheduling order, the parties’ “[d]eadline to file all documentation

adding, substituting, disclaiming, or dismissing interested parties” was January 29, 2021.3 But on

“March 22, 2021, the United States received a fully executed Disclaimer for the Garza Family

Living Trust, which was originally named as a party in this action.”4 Therefore, the United States

requests the Court permit it to file a late disclaimer because Defendant Garza Family Living

Trust did not execute and deliver the disclaimer until after it retained counsel and corresponded

with the United States to determine it lacked an interest.5


1
  Dkt. No. 57.
2
  Dkt. No. 56.
3
  Dkt. No. 42 at 3.
4
  Dkt. No. 57 at 3, ¶ 7.
5
  Id. ¶ 9.


1/6
       Case 7:20-cv-00086 Document 58 Filed on 03/25/21 in TXSD Page 2 of 6




          The Court may extend the time to act after a deadline “on motion made after the time has

expired if the party failed to act because of excusable neglect.”6 “[D]istrict courts have ‘broad

discretion’ to extend filing deadlines.”7 Relevant factors include: “(1) ‘the possibility of

prejudice to the other parties,’ (2) ‘the length of the applicant's delay and its impact on the

proceeding,’ (3) ‘the reason for the delay and whether it was within the control of the movant,’

and (4) ‘whether the movant has acted in good faith.’”8 “‘[E]xcusable neglect’ under Rule 6(b) is

a somewhat ‘elastic concept’ and is not limited strictly to omissions caused by circumstances

beyond the control of the movant.”9 “Even if good cause and excusable neglect are shown, it

nonetheless remains a question of the [district] court's discretion whether to grant any motion to

extend time under Rule 6(b).”10

          The Court finds that the United States has demonstrated excusable neglect. Despite the

United States’ efforts, whether Defendant Garza Family Living Trust executes a disclaimer is

entirely within that Defendant’s control. Accordingly, the Court GRANTS the United States’

motion11 and request that the disclaimer and proposed order be deemed filed on the Court’s

docket.

          The Court now considers the “Disclaimer for the Garza Family Living Trust.”12 In the

disclaimer, Defendant Garza Family Living Trust “disclaims any right, title, claim or interest” in




6
  FED. R. CIV. P. 6(b)(1)(B).
7
  Neurology & Neurophysiology Assocs., P.A. v. Tarbox, 628 F. App'x 248, 251 (5th Cir. 2015) (quoting Hetzel v.
Bethlehem Steel Corp., 50 F.3d 360, 367 (5th Cir. 1995)).
8
  Salts v. Epps, 676 F.3d 468, 474 (5th Cir. 2012) (quoting 4B ADAM N. STEINMAN, FEDERAL PRACTICE AND
PROCEDURE § 1165 (4th ed.)).
9
  DaSilva v. U.S. Citizenship & Immigration Servs., 599 F. App'x 535, 544 (5th Cir. 2014) (quoting Pioneer Inv.
Servs. v. Brunswick Assocs. LP, 507 U.S. 380, 392 (1993)).
10
   Porto Castelo, Inc. v. BP Expl. & Prod., 716 F. App'x 373, 374 (5th Cir. 2018) (alteration in original) (quotation
omitted).
11
   Dkt. No. 57.
12
   Dkt. No. 57-1.


2/6
       Case 7:20-cv-00086 Document 58 Filed on 03/25/21 in TXSD Page 3 of 6




the property that is the subject of this eminent domain proceeding, disclaims any right to just

compensation to be paid for the subject property, and requests to be dismissed from this action.13

        Under Federal Rule of Civil Procedure 71.1(i)(2), the Court may at any time dismiss an

unnecessarily or improperly joined Defendant, or any Defendant that has no interest in the

property to be condemned.14 The Court reviewed the disclaimer and finds it to be duly executed.

The Court thus finds good cause for dismissing the disclaimed Defendant from this case and

accordingly DISMISSES Defendant Garza Family Living Trust from this case and instructs the

Clerk of the Court to terminate this Defendant as a party to this case.

        The Court now turns to the parties’ “Joint Motion to Modify First Amended Scheduling

Order Deadlines.”15

     II. SCHEDULING ORDER

        This case commenced in March 2020.16 In June 2020, the parties represented in their joint

discovery/case management plan “that the parties had reached an agreement on just

compensation through a fully executed Offer to Sell, and therefore discovery to resolve just

compensation would not be necessary.”17 The Court therefore issued an abbreviated scheduling

order,18 which the Court revised in November in light of “pending probate matters” and

Defendants’ intention to challenge the agreement regarding just compensation.19

        The parties now represent that Defendants have retained a certified appraiser who

disputes the United States’ valuation, so “Defendants foresee that they will need full discovery



13
   Id. at 1.
14
   FED. R. CIV. P. 71.1(i)(2); see id. advisory committee’s note to 1951 amendment (“[T]he court may at any time
drop a defendant who has been unnecessarily or improperly joined as where it develops that he has no interest.”).
15
   Dkt. No. 56.
16
   Dkt. No. 1.
17
   Dkt. No. 56 at 2, ¶ 2.
18
   Dkt. No. 21.
19
   Dkt. No. 42.


3/6
       Case 7:20-cv-00086 Document 58 Filed on 03/25/21 in TXSD Page 4 of 6




and expert depositions to properly prepare this case for trial.”20 Because Defendants are

evaluating the value of the property, settlement negotiations have stalled, and the parties agree

that discovery will be necessary to resolve this case.21 The parties request a full discovery

schedule and estimate that discovery may be completed in six months.22

         Federal Rule of Civil Procedure 16(b)(4) governs modifying a scheduling order. Under

Rule 16(b)(4), a scheduling order “may be modified only for good cause and with the judge's

consent.” “There are four relevant factors to consider when determining whether there is good

cause under Rule 16(b)(4): ‘(1) the explanation for the failure to timely [comply with the

scheduling order]; (2) the importance of the [modification]; (3) potential prejudice in allowing

the [modification]; and (4) the availability of a continuance to cure such prejudice.’”23 “No

single factor is dispositive, nor must all the factors be present.”24 “The good cause standard

requires the ‘party seeking relief to show that the deadlines cannot reasonably be met despite the

diligence of the party needing the extension.’”25

         The Court finds good cause in the parties’ joint request. The Court finds that the

explanations for the need for delay are sufficient, that the extension is important to enable

adequate time for discovery and negotiation in this case, and that neither party is prejudiced by

the extension because the request is joint and there is no obvious prejudice caused by the

contemplated delay. Accordingly, the Court GRANTS the joint motion to modify the First




20
   Dkt. No. 56 at 3, ¶ 5.b.
21
   Id. ¶ 5.
22
   Id. at 3–4, ¶ 6.
23
   Springboards To Educ., Inc. v. Hous. Indep. Sch. Dist., 912 F.3d 805, 819 (5th Cir. 2019) (alterations in original)
(quoting Squyres v. Heico Cos., 782 F.3d 224, 237 (5th Cir. 2015)).
24
   Sapp v. Mem'l Hermann Healthcare Sys., 406 F. App'x 866, 869 (5th Cir. 2010).
25
   S&W Enters. v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 535 (5th Cir. 2003) (quoting 6A ARTHUR R. MILLER,
MARY KAY KANE & A. BENJAMIN SPENCER, FEDERAL PRACTICE AND PROCEDURE § 1522.1 (2d ed. 1990)).


4/6
       Case 7:20-cv-00086 Document 58 Filed on 03/25/21 in TXSD Page 5 of 6




Amended Scheduling Order.26 The Court enters the following schedule pursuant to Federal Rule

of Civil Procedure 16(b). The following actions shall be completed by the dates indicated:

             PRETRIAL EVENTS                                                  DEADLINES

Deadline for all parties to designate expert
witnesses and provide expert reports in
                                                           July 23, 2021
accordance with Federal Rule of Civil
Procedure 26(a)(2).

Deadline for all parties to designate rebuttal
expert witnesses and provide expert reports in
                                                           August 23, 2021
accordance with Federal Rule of Civil
Procedure 26(a)(2).

Discovery deadline. Counsel may by
agreement continue conducting discovery
beyond the deadline, but no extension will be              September 22, 2021
granted because of information acquired in
post-deadline discovery.27

Deadline to notify the Court whether the
parties (1) consent to the Court deciding the
issue of just compensation upon briefs and
evidence submitted therewith or (2) request
an evidentiary hearing on the issue of just                October 6, 2021
compensation.
N.B.28: Parties may request a jury trial or a
special commission29 or consent to a bench
trial. There is no right to jury trial.30

Deadline to file briefs and submit evidence
(or anticipated evidence if an evidentiary
hearing is requested) on the issue of just
                                                           November 5, 2021
compensation.
N.B.: The Court will conduct a preliminary
screening of the briefs and anticipated
26
   Dkt. No. 56.
27
   See FED. R. CIV. P. 29(b). The parties have Court approval to stipulate to discovery extensions with the indicated
limitation. The parties may not modify deadlines to accomplish Court filings without Court approval. Discovery is
generally not filed. See LR5.4, LR26.1.
28
   See N.B., BLACK’S LAW DICTIONARY (11th ed. 2019) (“Note well; take notice — used in documents to call
attention to something important.”).
29
   FED. R. CIV. P. 71.1(h).
30
   Ga. Power Co. v. 138.30 Acres of Land, 596 F.2d 644, 647 (5th Cir. 1979), aff'd sub nom. Ga. Power Co. v.
Sanders, 617 F.2d 1112, 1113 (5th Cir. 1980) (en banc).


5/6
       Case 7:20-cv-00086 Document 58 Filed on 03/25/21 in TXSD Page 6 of 6




evidence submitted to determine whether the
evidence is sufficient to order a jury trial if
one is requested.31

Deadline to file all pretrial motions, including
any dispositive motions, except motions in
                                                            December 6, 2021
limine which shall be filed with the Joint
Pretrial Order.

Deadline to file joint pretrial order, motions in
limine, and proposed jury instructions (or
                                                  January 7, 2022
proposed findings of fact & conclusions of
law).32

Final pretrial conference and trial scheduling,
unless the parties elected for the Court to
decide the issue of just compensation upon
                                                            February 22, 2022, at 9:00 a.m.
the briefs and evidence submitted therewith,
in which case the conference is automatically
cancelled.


This scheduling order supersedes any earlier schedule, is binding on all parties, and shall not be

modified except by leave of Court upon showing of good cause.33 All other deadlines not

specifically set out in this scheduling order will be governed by the Federal Rules of Civil

Procedure and this Court’s Local Rules.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 25th day of March 2021.


                                                            ___________________________________
                                                                         Micaela Alvarez
                                                                    United States District Judge



31
   See United States v. 320.0 Acres of Land, More or Less in Monroe Cty., 605 F.2d 762, 819–20 (5th Cir. 1979);
United States v. 33.92356 Acres of Land, More or Less, in Vega Baja, 585 F.3d 1, 8 (1st Cir. 2009) (citing 320.0
Acres, 605 F.2d at 815) (“While the jury tries issues of valuation, the trial judge must screen the proffered best and
highest uses . . . .”).
32
   The Joint Pretrial Order must be in accordance with Appendix B of the Local Rules for the Southern District of
Texas and must include the disclosures required by Federal Rule of Civil Procedure 26(a)(3).
33
   See FED. R. CIV. P. 16(b)(4); 6A ARTHUR R. MILLER, MARY KAY KANE & A. BENJAMIN SPENCER, FEDERAL
PRACTICE AND PROCEDURE § 1522.2 (3d ed. 1998 & Supp. Oct. 2020).


6/6
